Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ricardo Moran on November 8, 2021.
The application has been amended as follows:
In the Specification:
On page 9, please delete formula (III)
[  
    PNG
    media_image1.png
    191
    309
    media_image1.png
    Greyscale
  ] and insert 
--  
    PNG
    media_image2.png
    720
    1168
    media_image2.png
    Greyscale
  --.
In the Claims:
In Claim 5, please delete formula (III)

[  
    PNG
    media_image1.png
    191
    309
    media_image1.png
    Greyscale
  ] and insert 
--  
    PNG
    media_image2.png
    720
    1168
    media_image2.png
    Greyscale
  --.










Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in view of the Applicants’ Amendment filed November 3, 2021 and the Examiner’s Amendment attached herewith, the claims are now in condition for allowance.  None of the prior art of record nor a search in the pertinent art area teaches the compounds, compositions or method of use of the pyrrolo[1,2,3-ef]-2,1,5-benzothiadiazepine and pyrrolo[4,3,2-ef]-2,1-benzothiazepine compounds of formulae (I) and (III) as claimed herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624